        Case 1-19-40820-cec             Doc 172        Filed 10/22/19   Entered 10/23/19 09:40:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x

    In re:                                                              Chapter 11

    PARK MONROE HOUSING DEVELOPMENT                                     Case No. 1-19-40820 (CEC)
      FUND CORPORATION, et al.,                                         (Jointly Administered)

                   Debtors.

    ----------------------------------------------------------x

STIPULATION AND ORDER SETTLING (1) MOTION OF THE CITY OF NEW YORK
    FOR (I) STAY RELIEF TO PERMIT FORECLOSURE OF DEBTOR’S REAL
 PROPERTY OR, IN THE ALTERNATIVE, (II) DISMISSAL OF THE CASE OR (III)
 APPOINTMENT OF A CHAPTER 11 TRUSTEE AND (2) TENANTS’ MOTION FOR
  THE ENTRY OF AN ORDER DIRECTING THE APPOINTMENT OF A TRUSTEE

              WHEREAS, on February 11, 2019, Park Monroe Housing Development Fund
Corporation (“Park Monroe”), 984-988 Greene Avenue Housing Development Fund Corporation
(“Greene Avenue”), and Northeast Brooklyn Partnership (“NBP” and together with Park Monroe
and Greene Avenue, the “Debtors”) filed voluntary petitions under Chapter 11 of the Bankruptcy
Code (the “Petition Date”);

               WHEREAS, on June 25, 2019, the City filed its Motion of the City of the New York
for (I) Stay Relief to Permit Foreclosure of Debtor’s Real Property or, in the Alternative, (II)
Dismissal of the Case, or (III) Appointment of a Chapter 11 Trustee (the “City Motion”) [ECF
No. 83];

              WHEREAS, on July 23, 2019, the Tenants 1 filed their Motion for the Entry of an
Order Directing the Appointment of a Chapter 11 Trustee (the “Tenants’ Motion”; together with
the City Motion, the “Motions”) [ECF No. 101];

              WHEREAS, on August 7, 2019, the Debtors filed oppositions to the City Motion
and the Tenants Motion [ECF Nos. 109; 110];

              WHEREAS, on August 14, 2019, the Debtors filed a chapter 11 plan (the “NBP
Plan”) and accompanying disclosure statement (the “NBP Disclosure Statement”) for Debtor
NBP [ECF Nos. 126; 127);

1
         “Tenants” is defined as certain tenants of Debtors’ buildings. The represented Tenants are as follows:
Willie Loadholdt, Pamela Tyler, Myra Toombs, Yessenia Medina, Lorna Page, Alva Haywood, Wakina Ward, Ester
Clarke, Shuntelle King, Rebecca Garcia, Tameeka Hankerson, Diane Robinson, Elizabeth Oyabade, Donna
Matthews, Latoya Wiggins, Akheem Ali Shabazz, Deana Miller, Cheryl Warren, Suzan Blondet, Dino Perera, Robin
Page, Lorraine Wignon, Trevor Ramsey, Sekou Fofana, Anna Caliste, Debra King, Carline Perry, Makuna
Mtambuzi, Nicole Holder, Sandra Telford, Gail Tolbert, David Pratt, Annette Dingle, Tammie Brown, Lonnie Love
and Karen Chestnut.
     Case 1-19-40820-cec         Doc 172     Filed 10/22/19     Entered 10/23/19 09:40:34




              WHEREAS, a hearing to consider approval of the NBP Disclosure Statement is
scheduled for October 2, 2019;

               WHEREAS, the Court held an initial hearing on the Motions on August 14, 2019.
Following the hearing, on August 22, 2019, the Court issued a scheduling order [ECF No. 123]
scheduling an evidentiary hearing on the Motions for October 2, 2019;

                WHEREAS, following negotiations among the Debtors, the City and the Tenants
(together, the “Parties”), the Parties have agreed to resolve and settle the Motions as provided in
this Stipulation and Order, as set forth below.

               NOW, THEREFORE, IT IS STIPULATED AND AGREED BETWEEN THE
PARTIES:

               1.      Adjournment of Evidentiary Hearing. The evidentiary hearing with respect
to the Motions currently scheduled for October 2, 2019 is adjourned to December 11, 2019 at 10:00
a.m. The Debtors shall file and serve a notice of hearing in respect thereof.

                2.     Park Monroe. Park Monroe agrees to sell its properties to Mutual Housing
Association of New York (“MHANY”) or another party of the City’s choosing. Such sale shall
be on terms acceptable to the City and the Tenants. It is contemplated that pursuant to such sale,
MHANY (or other designated buyer) shall be responsible for paying or assuming Park Monroe’s
outstanding real property taxes, charges and encumbrances and shall assume Park Monroe’s
obligations under its mortgages with the City. The sale shall also include an amount for payment
of administrative and/or other claims as to be agreed between Park Monroe, the City and any
prospective buyer. It is also contemplated that in connection with such sale (i) the existing claims
of the Tenants against Park Monroe shall be addressed in a manner satisfactory to the Tenants,
MHANY and the City through the cure process, including any judicial determinations thereof,
associated with Park Monroe’s assumption of the Tenants’ leases with Park Monroe and
assignment to MHANY (or other designated buyer), (ii) the Tenants shall not have any continuing
obligations to Park Monroe (and Park Monroe shall not have any continuing obligations to the
Tenants, except as may be required with regard to assumption and assignment of such claims and
cure), and (iii) except as otherwise agreed by the Tenants and MHANY (or other designated
buyer), nothing in the sale or the cure process shall prejudice the Tenants’ rights against MHANY
(or other designated buyer) in respect of (a) any unremedied conditions or repair issues in their
apartments as of the closing of the sale (excluding any claims for damages in respect thereof arising
prior to the closing date of the sale, which claims would be dealt with through the cure process)
and (b) any claims arising after the closing of the sale for rent overcharges. Once such terms of
sale are reduced to writing, Park Monroe shall promptly seek Court approval to approve such sale
and, following Court approval thereof, take all steps necessary to consummate such sale as
reasonably quickly as possible.

               3.      NBP. NBP shall be permitted to proceed with seeking approval of the NBP
Disclosure Statement and for confirmation of the NBP Plan and the contemplated sale to the
Purchaser (as defined in the NBP Plan). The Debtors shall modify the NBP Plan to clarify that (i)

                                                 2
     Case 1-19-40820-cec         Doc 172      Filed 10/22/19     Entered 10/23/19 09:40:34




the existing claims of the Tenants under their leases against NBP shall be addressed and paid
through the cure process, including any judicial determinations thereof, associated with NBP’s
assumption of the Tenants’ leases with NBP and assigned to the Purchaser, (ii) the Tenants shall
not have any continuing obligations to NBP following the assumption and assignment of their
leases to the Purchaser, (iii) any claim of the Tenants against NBP which are not addressed through
the cure process shall be treated in accordance with the terms of the NBP Plan, and (iv) nothing in
the NBP Plan or the cure process shall prejudice the Tenants’ rights against the Purchaser in respect
of (a) any unremedied conditions or repair issues in their apartments as of the closing of the sale
(excluding any claims for damages in respect thereof arising prior to the closing date of the sale,
which claims would be dealt with through the cure process) and (b) any claims arising after the
closing of the sale for rent overcharges. All of the Tenants’ and the City’s rights in respect of the
NBP Disclosure Statement and the NBP Plan are reserved.

                 4.      Greene Avenue. Greene Avenue shall be afforded through December 6,
2019 the opportunity to file a plan. Greene Avenue’s exclusivity, within the terms of 11 U.S.C.
1121(d), is hereby so maintained and extended to file a plan, and, if filed, for a further sixty days
to solicit such plan. All of the Tenants’ and the City’s rights in respect of such plan and disclosure
statement are reserved. If Greene Avenue fails to file a plan that has a reasonable possibility of
being confirmed within a reasonable time on or before December 6, 2019, Greene Avenue agrees
to sell its properties to a party of the City’s choosing. Such sale shall be on terms acceptable to
the City and the Tenants. It is contemplated that pursuant to such sale, the designated buyer shall
be responsible for paying or assuming Greene Avenue’s outstanding real property taxes, charges
and encumbrances and shall assume, on modified terms, Greene Avenue’s obligations under its
mortgages with the City. The sale shall also include an amount for payment of administrative
and/or other claims as to be agreed between Greene Avenue, the City and any designated buyer.
It is also contemplated that in connection with such sale (i) the existing claims of the Tenants
against Greene Avenue shall be addressed in a manner satisfactory to the Tenants, the designated
buyer, and the City through the cure process, including any judicial determinations thereof,
associated with Greene Avenue’s assumption of the Tenants’ leases with Greene Avenue and
assignment to the designated buyer, (ii) the Tenants shall not have any continuing obligations to
Greene Avenue (and Greene Avenue shall not have any continuing obligations to the Tenants,
except as may be required with regard to assumption and assignment of such claims and cure), and
(iii) except as otherwise agreed by the Tenants and the designated buyer, nothing in the sale or the
cure process shall prejudice the Tenants’ rights against the designated buyer in respect of (a) any
unremedied conditions or repair issues in their apartments as of the closing of the sale (excluding
any claims for damages in respect thereof arising prior to the closing date of the sale, which claims
would be dealt with through the cure process) and (b) any claims arising after the closing of the
sale for rent overcharges. Once such terms of sale are reduced to writing, Greene Avenue shall
promptly seek Court approval to approve such sale and, following Court approval thereof, take all
steps necessary to consummate such sale as reasonably quickly as possible.

                5.      Delivery of Rent Documentation. In connection with, and prior to the
closing of, the sale of any of the Debtors’ buildings, the Debtor shall transfer to the prospective
buyer(s) all documents governing the apartment leases including the bases and/or payment
standards used to determine higher and lower initial and subsequent rent setting and any
adjustments, initial and renewal leases for all apartments, New York City Division of Housing &

                                                  3
     Case 1-19-40820-cec         Doc 172      Filed 10/22/19      Entered 10/23/19 09:40:34




Community Renewal annual registrations, building wide rent rolls documents supporting any
claimed rent adjustments based on Major Capital Improvements or Individual Apartment Increases
including but not limited to contracts for work performed and evidence of payment, any rent
reduction orders. The Debtors will copy Tenants’ counsel on such correspondence to the buyer(s),
including attachments.

             6.     Status Conference. The Court will hold a status conference in the Debtors’
cases on November 13, 2019 at 2:30 p.m. (CEC).

               7.      Continued Repairs. Pending any sale transactions, the Debtors agree
promptly to undertake all necessary repairs and maintenances, as required by law, with respect to
their buildings and all apartments in the buildings, including the Tenants’ apartments and to
comply in all respects with their applicable legal obligations as landlords.

               8.      Effect of Failure to Comply. Failure of a Debtor to comply with this
Stipulation and Order shall constitute cause for the immediate granting of the relief requested in
the Motions with respect to such Debtor. The Debtors waive all rights to oppose such Motions
except with respect to the issue of whether the Debtors complied with this Stipulation and Order.

                9.     Modifications and Waivers. This Stipulation shall not be modified in any
respect except by a writing executed by all the Parties hereto, and the waiver of any rights conferred
hereunder shall be effective only if made by written instrument of the waiving party. The waiver
by any Party of any breach of this Stipulation shall not be deemed or construed as a waiver of any
other prior, subsequent or contemporaneous breach of this Stipulation.

               10.     Jurisdiction. The Bankruptcy Court shall retain jurisdiction over all
disputes arising under this Stipulation and Order.

               11.     Execution. This Stipulation and Order may be executed in counterparts by
electronic or original signature, each of which shall constitute and be deemed one and the same
instrument. Each of the attorneys executing this Stipulation on behalf of his respective client(s)
hereby represents and warrants that he or she has full power and authority to do so.


                                     [signature page to follow]




                                                  4
    Case 1-19-40820-cec      Doc 172   Filed 10/22/19   Entered 10/23/19 09:40:34




s/ Benjamin Mintz                                s/ Hugh Shull

ARNOLD & PORTER KAYE SCHOLER, LLP                CITY OF NEW YORK
Benjamin Mintz                                   Georgia Pestana ,
Brendan Gibbons                                  Acting Corporation Counsel,
250 W. 55th Street                               100 Church Street
New York, NY 10019                               New York, New York 10007
Tel: (212) 836-8000                              By: Hugh Shull, Ass’t Corp. Counsel
benjamin.mintz@arnoldporter.com                  Tel: (212) 356-2138
brendan.gibbons@arnoldporter.com                 hughs@law.nyc.gov

Co-Counsel for the Tenants                       Counsel for the City


 s/ Samar Katnani                                 s/ Allen G. Kadish by HHDB

BROOKLYN LEGAL SERVICES NYC                      ARCHER & GREINER, P.C.
Samar Katnani                                    Allen G. Kadish
Jane Landry-Reyes                                Harrison H.D. Breakstone
105 Court St. 4th floor                          630 Third Avenue
Brooklyn, NY 11201                               New York, New York 10017
Tel: (718) 237-5500                              Tel: (212) 682-4940
skatnani@blsnyc.org                              akadish@archerlaw.com
jlandry@blsnyc.org                               hbreakstone@archerlaw.com

Co-Counsel for the Tenants                       Counsel for the Debtors



SO ORDERED




                                                        ____________________________
 Dated: Brooklyn, New York                                      Carla E. Craig
        October 22, 2019                                United States Bankruptcy Judge

                                          5
